363 S.W.3d 132 (2012)
STATE of Missouri, Respondent,
v.
Shaun WILLIAMS, Appellant.
No. ED 96573.
Missouri Court of Appeals, Eastern District, Division Three.
January 17, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 1, 2012.
Application for Transfer Denied May 1, 2012.
*133 Roxanna A. Mason, St. Louis, MO, for Appellant.
Chris A. Koster, Attorney General, John M. Reeves, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Shaun Williams ("Defendant") appeals from the judgment upon his conviction by a jury of one count of unlawful possession of a firearm, Section 571.070, RSMo Cum. Supp.2010[1]. Defendant argues the trial court erred in entering its judgment and sentence against Defendant because Section 571.070 violates Article I, Section 23 of the Missouri Constitution in that it is an absolute ban on Defendant's right to keep and bear arms in defense of his person and property instead of being a reasonable time, place, and manner restriction allowed under the police power of the State and there is no substantial relationship between banning all convicted felons under all circumstances from owning firearms and protecting the public health, safety, morals, or welfare. Defendant also argues the trial court erred in overruling his objection that the State unfairly shifted the burden of proof to him when the State argued the jury should draw an adverse inference from Defendant's failure to submit photographic evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo Cum.Supp.2010.